Citation Nr: 1135136	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-09 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an eye disability, claimed as vision loss.

2.  Entitlement to service connection for residuals of cold weather injury to the right hand.

3.  Entitlement to service connection for residuals of cold weather injury to the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to July 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and an October 2007 rating decision by the RO in Portland, Oregon.  The RO in Portland, Oregon maintains jurisdiction over the Veteran's appeal.

Initially, the Board observes that the RO denied service connection for residuals of cold weather injury to the right and left hands in a rating decision dated in October 2007 and issued in November 2007, and that following the Veteran's filing of a notice of disagreement in July 2008, the RO issued a statement of the case in April 2009.  A review of the claims file shows that the RO issued the statement of the case after the RO received what the Board construes as a timely filed substantive appeal, which was received in March 2009.  Essentially, the Veteran filed a substantive appeal prior to receiving the statement of the case pertaining to the issues of service connection for residuals of cold weather injury to the right and left hands.

The express writing of 38 U.S.C.A. § 7105(a) (West 2002) states that "appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished..." However, the United States Court of Appeals for Veterans Claims (Court), in Archbold v. Brown, 9 Vet. App. 124, 132 (1996), found that the issuance of an SOC is not an absolute requirement for acceptance of a substantive appeal.  Where a written statement specifically identifies the issues appealed and contains specific arguments as to the errors made by the Agency of Original Jurisdiction in denying the claim, the Court found that the statement meets the requirement for a timely filed substantive appeal, even if it is filed prior to the issuance of the SOC.

The Board further notes that the Veteran's substantive appeal received in March 2009 essentially identified the issue of entitlement to service connection for "frozen hands" and demonstrated the Veteran's intent to move forward with the claim.  Given the foregoing, the Board concludes that all of the elements necessary for a perfected appeal on the issues of entitlement to service connection for residuals of cold weather injury to the right and left hands have been completed and those issues have been added as issues over which the Board has current jurisdiction.  See Archbold v. Brown, 9 Vet. App. 124 (1996).

In June 2011, the Veteran presented personal testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

As a final preliminary matter, the Board observes that RO correspondence dated in May 2005 and June 2005 indicates that an original claim for compensation for posttraumatic stress disorder (PTSD) was received in April 2005.  However, there is no claim for service connection for PTSD located in the claims file, nor is there any indication that any action was taken on a claim for service connection for PTSD received in April 2005.  Therefore, this matter is referred to the RO for appropriate action, to include clarification from the Veteran as to whether he filed or intended to file a claim for service connection for PTSD.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims for service connection for an eye disability and service connection for residuals of cold weather injury to the bilateral hands.

Regarding the Veteran's eye disability, in written statements and in testimony before the Board, the Veteran asserts that his current eye disabilities were caused by or incurred during active military service.  Specifically, the Veteran contends that while in service, he worked at a desk located in a poorly lit hangar with fluorescent lights that flickered, and as a result, he experienced decreased visual acuity, burning of the eyes, dry eyes, and some watering of the eyes.  He has provided lay testimony that he has experienced those symptoms since service.

Service medical records show that the Veteran entered into in service with normal vision and no complaints related to the eyes.  In November 1968, the Veteran complained that his eyes tired after reading a great deal and that he experienced occasional headaches.  It was noted that he showed symptoms of asthenopia when reading and he was given a prescription for glasses.  Thereafter, service medical records show complaints related to burning in the eyes, watering of the eyes, dry eyes, and impaired visual acuity in April 1970 and May 1971.  It was also noted that the Veteran worked in a dark room with high contrast.  Service examinations dated in April 1969 and December 1970 also revealed complaints of eye trouble, noted by the examiners to be related to defective visual acuity and the wearing of corrective lenses and to be without complications or sequelae. 

Available post service VA medical records dated in November 2006, December 2006, February 2007, and October 2007 are negative for complaints or clinical findings related to any eye disability.  Private post service medical records show that the Veteran underwent adult eye health and vision examinations in November 2006 and November 2008.  He reported a sense of vision change and an occasional dry eye feeling, but did not need artificial tears.  Following examination, diagnoses included glaucoma suspect; cataract, senescent, nuclear sclerosis; hyperopia; astigmatism; and, presbyopia.

On VA examination in November 2008, the Veteran reported a history of performing detailed work in the military under poor lighting conditions.  His reported duties included soldering and paperwork.  He reported that when he would go home at night, his eyes would burn so badly he had to close them and fall asleep.  He indicated that he was prescribed glasses for reading in service, after which his eyes did not burn nearly as bad.  The Veteran reported that post service, his symptoms continued to the present day.  He reported post service VA treatment during which he was told about dry eye syndrome.  He also reported injury to his right eye from a tarp while stationed in Alaska that subsequently healed itself.  His current symptoms included dry eyes, burning and stinging, and from time to time, an excessive amount of tearing.  

Following examination of the Veteran, the November 2008 examiner diagnosed dry eye syndrome, possible low-pressure glaucoma, and mild nuclear sclerosis.  The examiner then provided an opinion that the Veteran's dry eye syndrome was not caused by or a result of his military service activity, indicating that a generous degree of dry eye syndrome is expected with age and that the Veteran's eyes were consistent with his age.  The examiner also noted that dim lighting in service does not cause a reduction in tear film components and further, that if fumes from soldering had created a chemical burn to the eye, evidence of an injury would be expected, and there was none.

Thereafter, private medical records dated from December 2008 to March 2011 show ongoing treatment for vision complaints and glaucoma.  Those records also show additional diagnoses of meibomian gland dysfunction, meibomitis, and dry eye syndrome (lipid deficiency).  In November 2009, it was noted that the Veteran had an allergic reaction to a beta blocker prescribed to treat glaucoma, and that an alternate medication made his eyes feel very dry and irritated.  Significantly, the Veteran's private eye care provider did not opine that the Veteran's current eye disabilities are related to his active service.

The Board recognizes that the Veteran is competent to report current symptoms, such as burning in the eyes, watering of the eyes, dry eyes, and impaired visual acuity, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, he is competent to report a history of eye symptomatology since his period of active service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, his reported symptoms cannot be discredited by the mere absence of contemporaneous clinical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Nevertheless, the Veteran has not been shown to have the requisite clinical training to provide an opinion on diagnosis, causation, or aggravation of his current eye problems.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his lay assertions, standing alone, are insufficient to establish a nexus between his current disability and his in-service symptoms so as to warrant a grant of service connection in this instance. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, the Board acknowledges that the Veteran was afforded a VA examination related to his eye disabilities in November 2008.  Significantly, however, the examiner did not review the Veteran's claims file, including his service medical records, and therefore did not address pertinent clinical evidence such as the Veteran's eye complaints in service.  In particular, the examiner did not address the complaint of dry eyes documented in service.  Furthermore, the examiner diagnosed possible low-pressure glaucoma and nuclear sclerosis but neglected to offer an opinion as to whether either of those disabilities are etiologically related to the Veteran's eye-related complaints in service.  Nor did the examiner adequately address the Veteran's competent statements of continuing symptoms since service.  

As such, the Board finds that the November 2008 VA examination report is not adequate for rating purposes, and this matter must be remanded.  See Dalton v. Nicholson, 21 Vet. App. 23  (2007); see also 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301  (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In this case, no VA examiner has yet rendered an adequate opinion regarding the etiology of the Veteran's eye disabilities.  Given the Veteran's aforementioned lay assertions, which are probative but not dispositive with respect to his claim, and the clinical evidence showing treatment for eye symptoms in service, it remains unclear to the Board whether his current eye disabilities were caused by or are otherwise related to his active service.  Accordingly, the Board finds it necessary to remand for a VA examination and etiological examination in order to fully and fairly assess the merits of the Veteran's claim.

Additionally, it appears that relevant treatment records pertaining to the Veteran's eye disabilities may be outstanding.  The Veteran testified at his June 2011 Travel Board hearing that he has received post service private treatment for his eye disabilities, and it does not appear that medical records from any private provider have yet been requested by the RO.  While the Veteran has recently submitted private medical records relating to his eye disabilities, it is not clear whether those private medical records are complete or whether the Veteran has received treatment related to his eye disabilities from any other private provider.  In this regard, the Board notes that VA has a duty to make reasonable efforts to obtain relevant records, including private and other non-federal records, which a Veteran identifies, and to notify the Veteran of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, as VA is on now notice that outstanding medical records may exist that are pertinent to the Veteran's claim, efforts to obtain those records should be made on remand.  

Finally, the Board observes that during his November 2008 VA examination, the Veteran reported receiving VA treatment for his eye disabilities, however no VA medical records showing treatment related to the eyes have been associated with the Veteran's claims file.  Therefore, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Next, with respect to the claim for service connection for residuals of cold weather injury to his hands, the Veteran asserts that while stationed in Alaska during service, he suffered cold injury to his hands while installing plane equipment in temperatures that were below zero degrees and without the use of gloves.  The Veteran reports that his hands were frozen at the time and turned black.  The Veteran has testified that ever since that incident in service, his fingers turn white in the wintertime, his skin peels off, and he experiences tingling in his hands.  He also has described his hands as being "dead" since service.

Service medical records show that the Veteran was stationed in Alaska for approximately four years during service, but are otherwise negative for complaints or clinical findings related to any injuries to the hands as a result of cold weather.  Similarly, available post service VA medical records are negative for complaints or clinical findings pertaining to residuals of cold injury to the bilateral hands.

In June 2008 correspondence, a private physician related that the Veteran was exposed to severe cold in service while performing maintenance work on an aircraft without gloves, after which his fingers became very cold.  The physician noted that the Veteran described his condition as frostbite.  The Veteran apparently did not report the incident or seek medical attention.  The Veteran has since experienced symptoms in his fingers when exposed to cold.  Specifically, his fingers turn white and he loses feeling until they are rewarmed.  The physician noted the Veteran's symptoms to be consistent with Raynaud's phenomenon and indicated that there may be a relationship between the Veteran's cold exposure while in service and his persistent symptoms. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, the Veteran has not yet been afforded a VA examination to determine the nature and etiology of his claimed cold injury residuals affecting his hands.  The Board finds that, despite the lack of evidence showing in-service treatment related to cold injury to the hands, the Veteran is competent as a lay person to provide testimony regarding in-service cold injury and manifestation of symptoms.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Similarly, he is competent to report a history of hand symptomatology since his period of active service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).

In light of the lay evidence indicating in-service injury and manifestation of symptoms, lay evidence regarding a continuity of symptomatology and current symptoms, and medical evidence that the Veteran's current symptoms may be associated with cold injury in service, the Board finds that a remand for a VA etiological examination and opinion is necessary in order to fully and fairly assess the merits of the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that the June 2008 correspondence from the private physician does not indicate whether or not the physician has treated the Veteran for his cold injury residuals.  On remand, the RO should ask the Veteran to identify any provider who has treated him for his residuals of cold injury to his hands, to include the June 2008 private physician, and efforts should be made to obtain records from any such provider.

Additionally, the Board recognizes that in September 2011, the Veteran submitted what appears to be a computer-typed account of a May 1960 service personnel record that purports to document the Veteran's in-service incurrence of his claimed cold injury to his hands.  However, as the computer-generated printout is not the original personnel record, and as the original personnel record has not been associated with the claims file, it is unclear whether the submitted account is an accurate reflection of the original record and is, therefore, of limited probative value.  Nevertheless, as the evidence suggests that the Veteran's personnel records may contain evidence to support the Veteran's account of his claimed in-service cold injury, the Board finds that efforts to obtain the Veteran's personnel records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010).

Finally, the Board finds that remand is warranted in order to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements.  Here, the record reflects that in September 2011, since the last RO adjudication of the Veteran's claim, the Veteran submitted additional evidence in the form of private treatment records dated from November 2006 to March 2011, and a computer-typed account of a May 1960 personnel record relating to in-service incurrence of a cold injury.  That evidence has not been considered by the RO and was not accompanied by a waiver of RO consideration.

VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While the Board acknowledges that it has now reviewed the additional evidence received in September 2011, consisting of private treatment records and the computer-typed account of a May 1960 personnel record, it has done so solely for the purpose of issuing this remand, which is not prejudicial to the Veteran.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that, on remand, the Veteran's claims should be reviewed with consideration of the additional evidence received in September 2011 and all evidence received since the last RO adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC) and all other appropriate sources and request the Veteran's complete service personnel records.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.  If the records are not obtainable the RO/AMC should render a specific finding that further efforts to obtain such records would be futile.

2.  Obtain a complete copy of treatment records regarding the Veteran's eye disabilities and/or residuals of cold injury to the hands from any VA facility identified by the Veteran, to include the White City VA Medical Center.

3.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his eye disabilities and/or residuals of cold injury to the bilateral hands.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  All attempts to secure those records must be documented in the claims folder.  If these records are not available, request that the doctors provide a negative reply. 

4.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any eye disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted. 

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any eye disability, to include dry eye syndrome, possible low-pressure glaucoma, and nuclear sclerosis.  In this regard, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current eye disability, including postservice dry eye syndrome, possible low-pressure glaucoma, and nuclear sclerosis, had its onset during active service or is related to any in-service disease, event, or injury, including the performance of detailed work in a poorly lit environment. 

In doing so, the examiner should specifically acknowledge and consider the Veteran's reports of a continuity of symptomatology since service.  The examiner should also discuss the significance, if any, of the Veteran's in-service treatment for, and complaints of, burning in the eyes, dry eyes, and watering eyes.
  
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

5.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any residuals from cold injury to the hands.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted. 

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any current hand residuals related to cold injury, including tingling, loss of feeling, discoloration, and peeling skin.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hand residuals had their onset during active service or are related to any in-service disease, event, or injury, including an incident of severe cold exposure in service. 

In doing so, the examiner should specifically acknowledge and consider the Veteran's reports of a continuity of symptomatology since service.  
  
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

6.  Then, based on all of the evidence of record, including any additional evidence received since the last RO adjudication, readjudicate the Veteran's claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


